Citation Nr: 0208884	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  94-49 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964 and from July 1978 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran's claims folder has been 
transferred to the Los Angeles, California RO.

The March 1994 rating decision, in pertinent part, granted 
service connection for hypertension, and assigned a rating of 
10 percent disabling, effective from August 1, 1992.  A 
rating decision in March 1995 assigned an increased rating of 
20 percent disabling for hypertension, effective from August 
1, 1992, the day following separation from service.  In a 
July 2000 decision, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's hypertension is not shown to have been 
productive of diastolic pressure predominantly 120 or more.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 
Diagnostic Code 7101 (as in effect prior to and since January 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The appellant has received notice of the 
evidence and information needed to substantiate his claim.  A 
copy of the rating decision, a statement of the case, 
supplemental statements of the case, and the July 2000 Board 
remand, informed him of applicable law, regulations, and 
reasons and bases associated with his claim, as well as the 
type of information and evidence needed to substantiate the 
claim.  In addition, the veteran's service medical records 
have been associated with the claims folder, and reports of 
VA and VA fee-basis examinations, and private medical 
treatment, have been obtained. 

In light of the above, the Board finds that no additional 
notification or development action is required under the 
VCAA.  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  It would not be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Effective prior to January 12, 1998, an evaluation of 20 
percent was warranted for diastolic pressure predominantly of 
110 or more with definite symptoms, and a 40 percent 
evaluation was warranted for diastolic pressure predominantly 
of 120 or more with moderately severe symptoms.  A 60 percent 
was warranted for diastolic pressure predominantly of 130 or 
more with severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).

By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207-
65244 (1997).  

Current regulation provides that a 20 percent rating is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly of 110 or more, or; systolic pressure 
predominantly 200 or more; diastolic pressure predominantly 
120 or more warrants a 40 percent rating; and diastolic 
pressure predominantly 130 or more warrants a 60 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
since January 12, 1998).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (effective since January 12, 1998).

Hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, is evaluated as 
part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(2) (effective since January 12, 1998).

It is noted that where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, where a change in the rating 
schedule has occurred, the revised version of the rating 
schedule cannot be applied prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

As previously noted, the March 1994 rating decision appealed 
was the initial rating decision which granted service 
connection for hypertension and assigned the initial 
disability rating, effective August 1, 1992.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A review of the claims file shows the veteran having 
underwent a VA examination in January 1995.  It was reported 
that the veteran was currently on the medications lisinopril 
and hydrochlorothiazide.  A review of his records indicated 
normal electrocardiograms.  A chest x-ray taken in 1993 
revealed a tortuous aorta and some atelectasis of his lungs.  
Cholesterol seemed to be within normal limits.  He was a 
nonsmoker.  A physical examination showed the veteran to be 
of heavy build.  His blood pressure was 220/120 in all three 
readings, his pulse was rapid, indicating some anxiety, which 
at the time of monitoring was about 100 beats per minute.  
There were three skipped beats during the minute of 
monitoring.  There were no abnormal heart sounds, no murmurs.  
The caratoids were clear, and distal pulses were adequate, 
with no peripheral edema.  The diagnosis was hypertension.

The veteran underwent a VA fee-basis examination in November 
1998.  During the examination, the veteran's blood pressure 
was noted to be 160/100, 160/100 and 160/95, taken three 
times.  His respiratory rate was 14, and his pulse was 76 and 
regular.  An EKG showed normal sinus rhythm with premature 
ventricular contraction.

Private medical reports dated January 1999 to March 1999 show 
the veteran to have blood pressure readings of 142/82, 120/90 
and 120/84.  

Another VA fee-basis examination was conducted in December 
2000.  The veteran reported that he had a history of 
hypertension for about ten years.  He also reported his blood 
pressure was very well controlled on the medication he was 
taking.  Blood pressure readings were indicated to be 130/70 
sitting, 136/76 standing and 158/90 lying.  His pulse was 72 
beats per minute.  His heart showed a regular rate and 
rhythm, normal apex beat and normal heart sounds.  No 
cardiomegaly was appreciated on examination.  An EKG revealed 
normal sinus rhythm, with right axis deviation.  The veteran 
also underwent a treadmill study.  He exercised for 4 
minutes, complaining of fatigue.  His blood pressure was 
270/102, with a heart rate of 130.  A chest x-ray 
demonstrated no abnormality.  The diagnosis was hypertension.  
The examiner noted that the veteran had a history of 
hypertension for ten years, and is currently on medication.  
His blood pressure was elevated with systolic reading at 158, 
otherwise the rest of the blood pressure readings were 
normal.  His headaches and irritability are clinically 
associated with his hypertension.  The veteran's hypertension 
was considered to be mild to moderate in severity given the 
antihypertensive medications he was taking and the blood 
pressure readings on the day of the examination.  The veteran 
denied any cardiac disease or abnormalities.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for hypertension.  
Given the absence of clinical evidence demonstrating that the 
veteran has ever had a diastolic pressure of 120 or more, 
with or without moderately severe symptoms, except on one 
occasion, the Board finds that the criteria for a current 
rating in excess of 20 percent have not been met.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 120.  As 
stated above, only on one date, in January 1995, was the 
veteran's diastolic blood pressure reading at 120 and 
systolic reading above 200.  Thus, the evidence does not 
establish diastolic blood pressure readings that are 
"predominantly" 120 or more with moderately severe symptoms.  
When the veteran underwent VA examinations in 1995 and 1998 
and 2000, he reported no other symptoms related to 
hypertension, such as shortness of breath or dyspnea on 
exertion.  Thus, an evaluation in excess of 20 percent for 
hypertension would not be warranted under either the previous 
criteria or the amended criteria.  Such medical findings are 
consistent with a 20 percent evaluation under both the 
previous criteria and the amended criteria.  

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has also considered 38 C.F.R. § 4.104, 
Diagnostic Codes 7005-7020 (2001).  However, no consideration 
in this regard is warranted.  The record is devoid of any 
objective cardiac manifestations resulting from hypertension.  
As demonstrated above, by history and currently, physical 
examination of the veteran's heart has been and remains 
normal.  On examination in December 2000, the examiner 
reported that the veteran did not have any cardiac 
manifestations from his hypertension.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board emphasizes that the VA Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease and injury.  38 C.F.R. § 4.1.  In the present case, 
the evidence does not demonstrate that the veteran's 
hypertension has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
hypertension is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

